[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Rush
v. Univ. of Cincinnati Physicians, Inc., Slip Opinion No. 2017-Ohio-2896.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-2896
 RUSH, ET AL., APPELLANTS, v. UNIVERSITY OF CINCINNATI PHYSICIANS, INC.,
                                    ET AL., APPELLEES.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Rush v. Univ. of Cincinnati Physicians, Inc., Slip Opinion No.
                                     2017-Ohio-2896.]
Appeal dismissed as having been improvidently accepted.
       (No. 2016-0636—Submitted May 3, 2017—Decided May 22, 2017.)
               APPEAL from the Court of Appeals for Hamilton County,
                             No. C-150309, 2016-Ohio-947.
                                     _______________
          {¶ 1} This cause is dismissed as having been improvidently accepted.
          O’CONNOR, C.J., and, KENNEDY, O’NEILL, FISCHER, and SINGER, JJ.,
concur.
          O’DONNELL and FRENCH, JJ., dissent and would affirm the judgment of the
court of appeals.
                            SUPREME COURT OF OHIO




       ARLENE SINGER, J., of the Sixth District Court of Appeals, sitting for
DEWINE, J.
                                _______________
       The Becker Law Firm, L.P.A., Michael F. Becker, and David W. Skall; and
Paul W. Flowers Co., L.P.A., and Paul W. Flowers, for appellants.
       Reminger Co., L.P.A., and Mark A. MacDonald, for appellees.
       Murray & Murray Co., L.P.A., and Margaret M. Murray, urging reversal
for amicus curiae, the Ohio Association for Justice.
                                _______________




                                         2